Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 12/16/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-11, 14-15 and 19-20 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method comprising: coating a plurality of co-extending continuous fibers with a thermoplastic polymer to form coated continuous fibers; pre-stressing the coated continuous fibers into an elongated polymer rod to create continuous fibers in tension within the elongated polymer rod and form a pre- stressed fiber reinforcing member; and embedding the pre-stressed fiber reinforcing member into a polymeric body to form a composite structural article, wherein the polymeric body comprises a plurality of fibers forming a fiber dispersion within the polymeric body, the fibers having an average length of less than 15 mm, and an average diameter of less than 50 micrometers and the polymeric body comprises 10% to 50% by weight fiber dispersion, and the fiber dispersion is not present within the pre-stressed reinforcing member.
The closest prior art of Monette et al. (US 6,581,644)  teaches a method, however, fails to teach the claimed method including wherein the polymeric body comprises a plurality of fibers forming a fiber dispersion within the polymeric body, the fibers having an average length of less than 15 mm, and an average diameter of less than 50 micrometers and the polymeric body comprises 10% to 50% by weight fiber dispersion, and the fiber dispersion is not present within the pre-stressed reinforcing member.
The secondary references of record do not teach or suggest the combined limitations not taught by Monette (‘644).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
December 20, 2021